United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4421
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jacob George Colbert,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 7, 2007
                                Filed: February 14, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Jacob Colbert pleaded guilty to conspiracy to possess with intent to distribute
in excess of 50 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), and 846. The district court1 found that Colbert was subject to an advisory
Guidelines imprisonment range of 262-327 months, and sentenced him to 235 months
in prison based on its explicit consideration of the factors set forth in 18 U.S.C.
§ 3553(a). On appeal, Colbert argues that the district court abused its discretion by
not imposing a lower sentence. We reject this argument, because the court properly

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
based the sentence – which was below the bottom of the undisputed Guidelines range
– on the section 3553(a) factors, and Colbert has not shown that the court failed to
take into account or give proper weight to any factor. See United States v. Booker,
543 U.S. 220, 261-62 (2005) (sentences are reviewed for unreasonableness;
section 3553(a) factors will guide appellate courts in determining whether sentence
is unreasonable); cf. United States v. Tobacco, 428 F.3d 1148, 1151 (8th Cir. 2005)
(discussing when presumptively reasonable sentence may be unreasonable); United
States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence within Guidelines range
is presumptively reasonable; defendant bears burden to rebut that presumption), cert.
denied, 126 S. Ct. 840 (2005).

      Accordingly, we affirm.
                     ______________________________




                                         -2-